Citation Nr: 0913702	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  07-26 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to November 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Veteran appeared before the undersigned Veterans Law 
Judge in May 2008 and delivered sworn testimony at a hearing 
at the RO in St. Paul, Minnesota.


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in February 2006 the Veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  VCAA notice was provided prior to the initial 
AOJ adjudication.  Pelegrini.

In March 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Board has considered whether the Veteran should be scheduled 
for a VA examination with a medical opinion regarding a 
possible relationship between the disability on appeal and 
the Veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
finds, however, that such an examination is not necessary to 
decide this claim as the evidence of record contains 
sufficient competent medical evidence to decide the claim.  
In this regard, the Board notes that the file contains 
multiple private and VA psychiatric examinations.  The 
Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claim.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. § 1131.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The Board notes that the Veteran was previously denied 
service connection for psychiatric disability, including in 
January 1982 and June 2004 by the RO and in January 2000 by 
the Board.  The present claim deals only with entitlement to 
service connection for PTSD, and the issue of whether new and 
material evidence has been submitted to reopen a claim of 
service connection for psychiatric disability other than PTSD 
is not before the Board.  Ephraim v. Brown, 82 F.3d. 399, 401 
(Fed. Cir. 1996).

Private records dated prior to service, such as a December 
1974 petition for judicial commitment, reflect medical 
findings that the Veteran was undergoing a schizophrenic 
process.

Service treatment records reveal that the Veteran was treated 
as an outpatient with Stelazine medication; no diagnosis was 
noted.  A September 1980 mental status evaluation revealed no 
significant mental illness.  The Veteran's psychiatric system 
was noted as normal on his September 1980 service discharge 
examination; the corresponding report of medical history 
noted that the Veteran had seen a psychiatrist for "nervous 
problems."  The Veteran's DD 214 noted that the Veteran had 
been administratively discharged from service due to 
unsuitability as a result of personality disorders.

A December 1981 VA examination noted an unspecified 
psychiatric diagnosis.  VA records beginning in August 1982 
reflect a diagnosis of schizophrenia.

The competent evidence fails to include a current diagnosis 
of PTSD, and service connection for this claimed disability 
must be denied.  The voluminous VA and private psychiatric 
records associated with the claims essentially reflect 
diagnoses of schizophrenia.  A July 2006 letter from the 
Veteran's private physician (JES, MD) simply noted that the 
Veteran "believes he has PTSD," but Dr. S. observed that 
the Veteran's diagnosis was schizophrenia.  A July 2006 
letter from the Veteran's private psychologist (DMB, PhD) 
essentially noted that the Veteran did not have PTSD.

In short, absent evidence of a current disability, an award 
of service connection for PTSD is not appropriate.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Board does not doubt the sincerity of the Veteran's 
belief regarding the service connection issue, and the 
Veteran's statements and May 2008 Board hearing testimony in 
this regard have been reviewed, the Veteran is not competent 
to offer evidence which requires medical knowledge, such as 
rendering a medical diagnosis or providing a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


